Drawings
The drawings were received on 12 August 2021.  These drawings are acceptable.

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 9-12, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the coordinated control method for series voltage source converter valve groups, wherein the series voltage source converter valve groups refer to N voltage source converter valve groups connected in series, N is the total number of voltage source converter valve groups connected in series, the N voltage source converter valve groups can be configured at a DC voltage control end of a DC electrode or configured at an active power control end of the DC electrode in a DC transmission system. Particularly, the prior art does not disclose the specifically recited combination of method steps as found in claim 1, including the recited steps a1-a4 and the recited steps b1-b5.
With respect to claims 13-16, the prior art made of record fails to disclose or suggest, either individually or in reasonable combinations, the coordinated control device for series voltage source converter valve groups, wherein the series voltage source converter valve groups refer to N voltage source converter valve groups connected in series, N is the total number of voltage source converter valve groups connected in series, the N voltage source converter valve groups can be configured at a DC voltage control end of a DC electrode or configured at active power control end of the DC electrode of a DC power transmission system, including particularly the units recited in claim 13: the discrimination unit, the acquisition and distribution unit, the DC voltage control unit, and the active power control unit, including the particular constituent subunits as also recited in claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838